972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theodore CANTRELL, Petitioner-Appellant,v.Carole J. SHIPLEVY, Supt., Respondent-Appellee.
No. 92-3251.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1992.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se Ohio prisoner appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   He moves for the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The appellee has chosen not to file a brief.


2
Following a jury trial, Theodore Cantrell was convicted on two counts of aggravated trafficking in drugs.   He was sentenced to consecutive terms of two years imprisonment.   He claimed in his petition for federal habeas relief that the evidence was insufficient to support the convictions and that the trial court erred by eliciting supplemental testimony after the jury's verdict was announced.


3
Upon review, we conclude that the petition was properly dismissed.   Cantrell failed to demonstrate that the evidence was insufficient,  see Jackson v. Virginia, 443 U.S. 307, 319 (1979), or that he was denied a fundamentally fair proceeding,  see Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988).


4
Accordingly, the motion for appointment of counsel is denied, and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.